DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per preliminary amendment dated 10/1/20, claims 28-47 are currently pending in the application.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 28-39, drawn to a copolyimide composition, classified in C08L77/06,
II.	Claims 40-47, drawn to a process of making a film, classified in C08J5/2256.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the composition of claim 28 may be used in process of making an injection molded article or for making an extruded film. It is noted that claims 37 and 39 are combined with the Group I invention as the claims are drawn to generic films. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of
the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification, (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter, (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and/or (d) the prior art applicable to one invention would not likely be
applicable to another invention.
During a telephone conversation with Ms. Kathryn Warner on 11/17/22, a provisional
election was made with traverse to prosecute the invention of Group I, claims 28-39.
Affirmation of this election must be made by applicant in replying to this Office action. Claims
40-47 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Presently filed application is a Cont. of 15/763,316, filed on 03/26/2018, which is a 371 of PCT/US2016/054087, filed on 09/28/2016, which relies on provisional application PRO 62/234,487, filed on 09/29/2015.
Pending claims 28 and 38 are as follows:

    PNG
    media_image1.png
    449
    1026
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    307
    1017
    media_image2.png
    Greyscale

 
    PNG
    media_image3.png
    258
    944
    media_image3.png
    Greyscale

The disclosure of the prior-filed application, 15/763,316, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
	With regard to pending claim 28, the parent application fails to provide support for broad ranges recited for first and second repeating units. Parent application ‘316 provides support for narrower ranges than those recited in the present claims [0009-0016]. Claims 29-33, 37 that depend on claim 28 also full lack support in the parent application. 
	With regard to claim 38, the parent application fails to provide support for the various copolyamides that fall within the scope of the claimed invention meeting the compositional requirements as defined by the claimed units, Mn and relative viscosity, and further satisfying the criterion “a higher melting point relative to the melting point of Nylon 6 by a melting point differential, wherein the melting point differential is correlated to the mol% of the repeating lactam of the second repeating diamine and dicarboxylic acid unit by a correlation factor R* of about 94%”. Likewise, claim 39 that depends on claim 38 also lacks full support in the parent application.
In light of above, pending claims 28-33, 37-39 are accorded the filing date of the present application, i.e. 10/01/2020.

Specification
The disclosure is objected to because of the following informalities:
The specification as filed fails to provide full support for the mol% ranges as recited in claim 28. Additionally, the specification as filed also fails to provide for copolymides within the scope of claim 38 and film thereof, having the claimed melting point characteristic.
Appropriate corrections and/or clarifications are required.


Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-33, 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ray et al. (US 20180298144 A1).
Regarding claim 28, Ray teaches a copolyamide composition comprising a statistical copolyamide containing 70-99 wt. % of diamine and dicarboxylic acid repeat units and 1-30 wt % of lactam or AA-BB repeat units (Ab.), wherein the copolyamides have a relative viscosity >60, such as 60 to 350, a melting point > 220oC and a molecular weight (Mn) >18,000 (Ab., [0007, 0035], examples, ref. claims).
Regarding claims 29-31, Ray teaches the species that meet the claimed limitation ([0009], ref. claims).
Regarding claims 32, 33, and 37, Ray teaches the claimed limitations ([0117, 0055], Examples).
In light of above, presently cited claims are anticipated by the reference.

Claims 38 and 39 rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US 20180298144 A1).
The discussion with regard to Ray et al. from paragraph 10 above is incorporated herein by reference. Ray further teaches a preparation method for the copolyamides and films thereof [0090-0122]. 
Ray is silent with regard to the disclosed copolyimides as having a higher melting relative to the melting point of Nylon 6 by a melting point differential, wherein the melting point differential is correlated to the mol% of the repeating lactam of the second repeating diamine and dicarboxylic acid unit by a correlation factor R* of about 94% as in the claimed invention.
Ray teaches copolyamides and films thereof having the claimed structural units in amounts that fall within the scope of the claimed invention, having a Mn and relative viscosity within the scope of the claimed invention, and further prepared by a method as disclosed in the present specification [0084-00107]. Therefore, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to reasonably expect the Ray’s copolyamides and films thereof to satisfy the claimed feature with regard to melting point  differential, absent evidence to the contrary. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Claims 28, 32, 33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Mitadera et al. (US 9,163,117 B2).
Regarding claim 28, Mitadera teaches polyamide resins comprising a diamine structural unit and a dicarboxylic acid structural unit, wherein 70 mol % or more of the diamine structural unit is derived from xylylenediamine (A-1) and/or bis(aminomethyl)cyclohexane (A-2) and 50 mol % or more of the dicarboxylic acid structural unit is derived from sebacic acid (B), (Ab.), wherein the number average molecular wt. of the polyamide is preferably 8,000 to 50,000 (col. 6, lines 42-52), and a melting point in the range of 150oC to 320oC (col. 7, lines 5-10). Disclosed polyamide resins preferably have a relative viscosity of 1.7 to 4.7 in 96% sulfuric acid (col. 7, line 61-65).
Disclosed Examples 8, 9, 11, 12 and 14 in TABLE -2 are drawn to polymers comprising a blend of cis- and trans- isomers of a diamine and having a melting point and number average molecular wt. with the range recited in claim 28.
Mitadera is silent with regard to a copolyamide having a relative viscosity within the claimed range.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
Mitadera teaches polyamides that may include a blend of xylylenediamine (A-1) and  bis(aminomethyl)cyclohexane (A-2) (ab.). Alternatively, disclosed Examples 8, 9, 11, 12 and 14 in TABLE 2 include a blend on cis- and trans- isomeric amines. Thus, disclosed polyamides include a first repeating diamine and a second repeating diamine, providing for a copolyimide as in the claimed invention. Additionally, Mitadera teaches Mn as ranging from 8,000 to 50,000, and a relative viscosity of 1.7 to 4.7 in 96% sulfuric acid. It is noted that the relative viscosity of a polymer depends on its molecular weight and in general, increases with increasing molecular weight.
Given the teaching Mn within the range of 8,000 to 50,000, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to reasonably expect the (co)polyamides based on blends of isomeric diamines having an overlapping Mn to have a relative viscosity, measured in accordance with ASTM 0789, to fall within the claimed range because relative viscosity depends on the molecular weight of a polymer, absent evidence to the contrary. As stated in paragraph 16 above, as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. 
With regard to claims 32 and 33, Examples 8, 9, 11, 12 and 14 in TABLE -2 are drawn to polymers having [NH2] within the claimed range. Additionally, and the general disclosure teaches a terminal amino group concentration and a terminal carboxyl group concentration, each at 100 eq/g or less, thereby obviating the claimed delta end group range (col. lines 27-35).
With regard to claim 37, Mitadera teaches polyamide resins for molded articles, such as 
films formed by blow molding and stretch blow molding processes (col. 11, lines 13-27).

Claims 28, 29, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Anton (US 5,194,578).
Regarding claim 28, Anton teaches a copolyamide consisting essentially of between 60 and about 99.5 mol% hexamethylene adipamide (reads on first repeating unit) and between 0.5 and 40 mole% of 2-methyl-pentamethylene adipamide units (reads on second repeating unit), having a melting point greater than about 220oC and a relative viscosity (RV) greater than about 25, preferably between 30 and 80, measured as 8.4 wt.% polymer in 90% formic acid and 10% water, at 25oC (Ab., col. 2, lines 8-14, col. 6, lines 39-47, Examples, claims).
Anton is silent with regard to a copolymer comprising repeating units within claimed range, and having a relative viscosity and Mn within claimed ranges.
As stated in paragraph 21 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists
Anton teaches an overlapping range for the mole% of repeating units (Ab.). Additionally, noting that the disclosed concentration of 8.4 wt.% polymer solution in formic acid solution for RV measurement is lower than 10 wt.% disclosed in the instant specification [00110], the disclosed relative viscosity overlaps with the claimed range and a high polymer concentration would reasonably expected to provide for a higher RV. Furthermore, relative viscosity of a  polymer is dependent on the molecular weight of the polymer.
Given the generic teaching on suitable amounts of the repeating units and the relative viscosity range of the copolyamides, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare copolyamides having repeating units and relative viscosity within the disclosed ranges by the disclosed method, and reasonably expect the copolyamides to have the claimed Mn, absent evidence to the contrary. As such, Mn is an experimentally measured property and as stated in paragraph 16 above, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons.
With regard to claim 29, Anton teaches copolyamide consisting essentially of between 60 and about 99.5 mol% hexamethylene adipamide, i.e. PA66 (Ab.).
With regard to claim 33, Anton teaches amine end group concentration within claimed range (TABLE 1(b), col. 9).

Claims 28-30, 32, 33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz et al. (US 5,504,146), in view of Mitadera et al. (US 9,163,117 B2). 
Regarding claim 28, Goetz teaches A) a partly aromatic copolyamide having a triamine content of less than 0.5% by weight, consisting essentially of A1) 20-90% by weight of units derived from terephthalic acid and hexamethylenediamine, A2) 5-50% by weight of units derived from -caprolactam and A3) 0-80% by weight of units derived from adipic acid and hexamethylenediamine (Ab., ref. claims).
Goetz is silent with regard to a copolyimide comprising repeating units within claimed ranges, and having a number average molecular wt. and relative viscosity as in the claimed invention.
As stated in paragraph 21 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Goetz teaches copolyamides having repeating units in an overlapping range (Ab., col. 3, lines 38-57). For instance, the copolyamides may include units A1) (reads on the first repeating diamine and dicarboxylic acid unit) and A2) repeating lactam only. The calculated mol% overlaps in scope with the claimed range. For instance, a copolyamide having 80 wt.% A1) and 20 wt.% A2) amounts to having 63.3 mol% A1 and 36.3 mol% A2, and the calculated amounts of repeating units falling within the claimed ranges.
In the alternative, the copolyimide may include A1), A2) and A3) having repeating units with the claimed ranges. The calculated mole % for a copolyimide, e.g. 20 wt% A1), 5 wt% A2) and 75 wt.% A3) is 17.73% mol% A1), 10.34 mol% A2) and 71.93 mol% A3). Disclosed A3) reads on first repeating diamine and dicarboxylic acid unit, and either disclosed A1) may read on second repeating diamine and dicarboxylic acid unit, or disclosed A2) may read on repeating lactam. It is noted that the transitional phrase “comprising” in claim 28 is open ended to other unrecited repeating units. Calculations: FW of A1) unit=264.34, FW of A2) unit=113.16, FW of A3) unit=244.35; A1)=0.0763 moles, A2)=0.0441 moles, A3)=0.3069 moles. Similarly, based on the recited wt.% range for the repeating units, A1) may also read on the first repeating unit and A
The secondary reference to Mitadera teaches that polyamide resins having a Mn preferably in the range of 8,000 to 50,000 have good flowability, provides for reduced retention in the apparatus and better quality moldings with little inclusions such as char (col. 6, lines 42-53).
It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare Goetz’s copolyamides comprising repeating units A1) and A2) only, or in the alternative, comprising A1), A2) and A3) repeating units, within claimed ranges and having Mn preferably ranging from 8,000 to 50,000, i.e. including greater than 18,000, so as to provide for advantages as taught in the secondary reference. Additionally, a skilled artisan would reasonably expect such copolyamides having Mn of overlapping scope to have a relative viscosity as in the claimed invention, absent evidence to the contrary, on the basis that relative viscosity of a polymer is dependent on the molecular wt. of a polymer. As stated in paragraph 14 above, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons.
With regard to claim 29, Goetz teaches copolyamides of A1), A2) and A3), wherein A3) units are derived from adipic acid and hexamethylenediamine (reads on PA66) (Ab., ref. claims). 
With regard to claim 30, Goetz teaches copolyimides having A1) and A2), i.e. A3) is absent, wherein A2) is derived from -caprolactam (reads on PA6). Alternatively, the copolyamides may include A1), A2) and A3), wherein A3) may read on the first repeating unit, and A2) is an isomer of PA6,I. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g. by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
With regard to claims 32 and 33, Mitadera teaches a terminal amino group concentration and a terminal carboxyl group concentration, each at 100 eq/g or less, as providing for stable viscosity during molding and improved processability, thereby obviating the claimed delta end group range (col. lines 27-35).
With regard to claim 37, Goetz teaches molding materials for films (col. 6, lines 54-57). Additionally, Mitadera teaches known molding processes such as stretch blow molding which may be used to form films (col. 11, 20-29).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-35, 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,836,863 B2 to Ray et al. (ref. patent). 
Regarding claims 28 and 38, although the claims at issue are not identical, they are not patentably distinct from each other because ref. patent claim 1 is as follows:

    PNG
    media_image4.png
    233
    235
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    240
    231
    media_image5.png
    Greyscale


Thus, reference patent claim 1 recites copolyamides having structural units and amounts thereof, a melting point and a relative viscosity that fall within the scope of the claimed invention.
The reference patent claims are silent with regard to the number average molecular wt. of the copolyimide.
As stated in paragraph 21 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Reference claim 1 recites a relative viscosity of the copolyimide that meets the claimed relative viscosity limitation. It would have been obvious to a skilled artisan that relative viscosity of a copolyimide is directly dependent on the molecular wt. of a polymer. Moreover, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). In this regard, the reference patent discloses a number average molecular wt. Mn >18,000 (col. 2, lines 26-32, Examples). Thus, it would have been obvious to one of ordinary skill in the art to prepare copolyamides of the reference patent having a molecular wt. Mn greater than 18,000 and thereby arrive at the claimed invention.
Regarding claims 29-31, 34, 35, reference patent claim 1 recites a copolyimide comprising structural units within the scope of the claimed invention.
Regarding claims 32 and 33, reference patent disclosure teaches copolyamides having the claimed feature (col. 18, lines 5-12)
Regarding claim 37, reference patent claim 12 meets the claimed limitation.
Regarding claims 38 and 39, reference patent disclosure teaches copolyamides and films thereof of overlapping scope and prepared by the same process as disclosed in the present invention (col. 14, line 20-col. 20, line 11). Therefore, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to reasonably expect the Ray’s copolyamides and films of reference claims thereof to satisfy the claimed feature with regard to melting point  differential, absent evidence to the contrary.

Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762